DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claim 1, the limitation ‘a damping valve body with and annular groove having a base and limited by an inner valve seat surface and an outer valve seat surface for at least one valve disk” is unclear.  It is not understood what is encompassed by the word “limited”.  What is limited, the valve body? The annular groove length? The annular groove depth?  How is it limited? Axially, radially?  Does the limitation intend to recite wherein the annular groove terminates at a certain depth at each valve seat surface?

	Regarding claim 2, the limitation “an inclined transitional area between the first circumferential area at maximum distance from the base of the annular groove to the valve seat surface and an adjoining circumferential area at a shorter distance from the base of the annular groove to the valve seat surface” is not clear.  Does the limitation “shorter distance” correspond to the minimum distance in claim 1? 
	Regarding claim 3, the limitation “a material volume arising from the difference in distance from the base of the annular groove to the valve seat surface” is unclear.  It is not clear how a volume of material can arise from a difference in distance.  It is generally not understood what area or portion is encompassed by the difference in distance.
The limitation “wherein at least a proportion of the material volume is arranged separate from the valve seat surfaces of the damping valve body”, is also unclear. It is unclear what is encompassed by “”is arranged separate from “.  Is the material volume, or inclined protrusion (applicant’s element 47) a separate piece?  Would the base of the material volume count as separate?  Is the material volume a portion of the valve body and therefore not separate?
	Regarding claim 6, the limitation “arranged in the circumferential area of the annular groove having the maximum distance from the base of the annular groove to the valve seat surfaces” is unclear.  Does the claim intend to claim that the material volume is located in a portion or section located further 
	Regarding claim 9, the limitation “a longitudinal axis and a plane at right angles to the longitudinal axis of the damping valve body on a side remote of the annular groove along the entire circumference” is not clear.  It is generally not understood what is encompassed by the claim.  Does the claim recite that the damping valve body comprises an axis and a plane along the entire circumference? 
	Claims 1-10 will be examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Knezevic et al. (US20170321778).
	 Regarding claim 1, Knezevic et al. discloses a damping valve body (2) with an annular groove (9) having a base (figs 5a and 5b) and limited by an inner valve seat surface (16) and an outer valve seat surface (11) for at least one valve disk (10); and wherein the base of the annular groove has a maximum distance (fig 5 a flat portion of 9/11 adjacent 7) from the valve seat surfaces along a first circumferential 
Regarding claim 2, as broadly recited and best understood, Knezevic et al. discloses wherein the annular groove comprises an inclined transitional area (at least any area of incline in groove 9, i.e. fig 5b, at least the inclined area near valve disk the outer periphery of 9 where it starts to transition into the valve seat) between the first circumferential area at maximum distance from the base of the annular groove to the valve seat surface and an adjoining circumferential area at a shorter distance from the base of the annular groove to the valve seat surface (figs 4 and 5).
Regarding claim 3, as broadly recited and best understood, Knezevic et al. discloses a material volume arising (fig 5b, at least a portion of the inclined periphery of groove 9) from the difference in distance from the base of the annular groove to the valve seat surface; and wherein at least a proportion of the material volume is arranged separate from the valve seat surfaces of the damping valve body (fig 5b).
Regarding claim 4 Knezevic et al. discloses wherein the material volume is arranged in the annular groove (figs 4 and 5b).
Regarding claim 5 Knezevic et al. discloses an axial offset between the upper side of the material volume (at least an upper portion of inclined periphery of groove 9) and the valve seat surface (figs 4-5).

Regarding claim 9, as broadly recited and best understood, Knezevic et al. discloses wherein the damping valve body comprises a longitudinal axis (A) and a plane at right angles to the longitudinal axis of the damping valve body on a side remote of the annular groove along the entire circumference (figs 2-3).
Regarding claim 10, as broadly recited and best understood, Knezevic et al. discloses wherein at least one of the valve seat surfaces (11/12) has a crescent shape (fig 2, 12); and wherein a .
Allowable Subject Matter

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.K.H/              Examiner, Art Unit 3657                  

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657